Citation Nr: 1430460	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-10 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating higher than 10 percent for right sural nerve disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to January 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating higher than 20 percent for a sural nerve injury with limitation of motion and right ankle arthritis.

The Veteran testified before the undersigned at a hearing in September 2007.  However, that hearing was not concerning this claim currently on appeal.

The Board remanded the claim in August 2010 for further development and consideration.  However, the Board later, in January 2012, affirmed the denial of a rating higher than 20 percent for this service-connected disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2012, the Court granted a Joint Motion for Remand (JMR).  The Court remanded this claim to the Board for action consistent with the terms of the JMR.  Specifically, the Board was to consider whether the Veteran was entitled to separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, and 38 C.F.R. § 4.124a, DC 8525, and/or whether he was entitled to a higher rating for his right ankle disability under 38 C.F.R. § 4.71a, DC 5284.

In a March 2013 decision, the Board granted a higher 30 percent rating for the Veteran's right ankle disability under DC 5284 and a separate 10 percent rating for the sural nerve disability under DC 8525.  He again appealed to the Court.  And, again, pursuant to another JMR, the Court remanded this component of the claim back to the Board solely for consideration of whether a rating higher than 10 percent was warranted for the sural nerve disability.


A portion of the Veteran's records are in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Any future consideration of this appellant's claims should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to September 18, 2009, the Veteran's right sural nerve disability was manifested only by sensory impairment; diminished motor strength was not demonstrated.

2.  Since September 18, 2009, however, his right sural nerve disability has been manifested by both sensory impairment and motor weakness and described as severe.


CONCLUSIONS OF LAW

1.  Prior to September 18, 2009, the criteria were not met for a rating higher than 10 percent for the right sural nerve disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8525 (2013).

2.  But since September 18, 2009, the criteria have been met for a higher 20 percent rating for this right sural nerve disability, though no greater rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8525 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided the relevant notice and information in a November 2007 letter, prior to the initial adjudication of his claim in the April 2008 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the VA treatment records and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  The Veteran was also provided VA examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for rating this sural nerve disability in relation to the applicable rating criteria.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  All reasonable doubt regarding a degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But irrespective of whether an initial or established rating, if there have been variances in the severity of the disability, the rating must be "staged" to compensate the Veteran for this.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The sural nerve disability associated with the Veteran's right ankle impairment is currently assigned a 10 percent rating under DC 8525, which governs paralysis of the posterior tibial nerve.  38 C.F.R. § 4.124a, DC 8525 (2013).  Under this code, a 10 percent rating is warranted when there is mild incomplete paralysis or moderate incomplete paralysis, and a 20 percent rating is warranted for severe incomplete paralysis.  A maximum schedular evaluation of 30 percent is in order for complete nerve paralysis; paralysis of all muscles of sole of foot; frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.

Descriptive terms such as "mild", "moderate" and "severe", as used in these criteria, are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As noted in the September 2013 JMR, the Board previously found in its March 2013 decision that the sural nerve's function was wholly sensory, and therefore nerve damage was to be rated as mild or, at most, moderate, i.e., 10 percent under DC 8525.  However, the Board also noted that the Veteran's condition was manifested by weakness, and the JMR instructed the Board to reconcile its finding that the sural nerve injury was wholly sensory with its acknowledgement of weakness.

The evidence in this case reflects sensory deficiencies associated with the Veteran's sural nerve condition.  VA records from August 2007 noted that sensation was not intact.  Tinel sign was present in the sural nerve distribution and paresthesia was present in the heel of the right foot.  Additional VA records dated in March 2008, November 2008, January 2009, and September 2009 all reflect diminished or absent sensation.  Private records from February 2010 also noted a history of numbness and objective evidence of Tinel sign.  But, as explained, sensory involvement, alone, would not warrant a rating higher than 10 percent under DC 8525.

There is also, however, evidence of motor weakness.  VA records dated in September 2009 noted strength of 5- with dorsiflexion, inversion, and eversion.  Strength was 4- in plantar flexion.  Although the February 2010 private records reflect strength of 5/5 throughout, the December 2010 VA examination noted strength of 4/5 with dorsiflexion, inversion, and eversion.  Plantar flexion was 3+/5.  The examiner diagnosed chronic, severe right sensory sural neuropathy and right ankle weakness.

The examiner's diagnosis of "severe" neuropathy is not dispositive of the assigned disability rating under DC 8525.  Nevertheless, her characterization of the disability in this descriptive manner, when viewed collectively with the sensory disturbances and motor weakness, reflects an overall level of impairment consistent with severe incomplete paralysis under DC 8525.  Therefore, a higher 20 percent rating is appropriate.

That said, the evidence only reflects motor weakness as of September 18, 2009.  Records generated prior to that - in July 2007, November 2008, December 2008, and April 2009 - indicate right ankle and foot strength of 5/5.  Therefore, prior to September 18, 2009, impairment associated with the Veteran's right sural neuropathy was wholly sensory and, consequently, must continue to be compensated at the lesser (and existing) 10 percent rate for that earlier period.

Because of this, the higher 20 percent rating under DC 8525 is being awarded only since September 18, 2009.  Notably, the exact date of onset of this higher level of disability cannot be determined with any absolute certainty.  But this is the earliest date it can be factually ascertained that the Veteran met the criteria for this higher 20 percent rating, so this is the effective date of this higher rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

An even higher 30 percent rating is not warranted because the evidence does not reflect that the sural nerve impairment results in complete nerve paralysis, including paralysis of all muscles of the sole of the foot.  There equally is no indication the Veteran is incapable of flexing his toes.  VA records dated in March 2008, February 2012 and August 2012 show he complained of numbness, pain, and burning in his toes, but there is no report of an inability to flex his toes.  The December 2010 VA examination specifically noted that he was able to flex and extend his toes.


In evaluating the Veteran's claim for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected disability.  The Board accordingly has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  

With respect to the first prong of Thun, however, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sural nerve disability with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Symptoms of decreased sensation, paresthesias, pain and reduced motor strength are expressly contemplated by the incomplete paralysis criteria under DC 8525.  Additional symptoms, including atrophy and other manifestations not expressly listed in DC 8525, have not been shown.


Even if the Board were to find that step one of Thun had been satisfied, 
extra-schedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's sural nerve condition does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for this condition, certainly not on what could be considered a frequent basis; instead, his treatment has been outpatient rather than inpatient.  As concerning employment, he reported during his December 2010 examination that he had last worked in April 2010, so earlier that year, and in the past year only had missed 2 days of work due to right ankle pain.  An August 2012 letter from his treating physician stated that the Veteran would need 1 to 3 days off from work for recovery from right ankle pain when his symptoms could not be relieved by taking short breaks throughout the day.  This letter indicates time off from work would only be required when short breaks were insufficient to relieve or alleviate symptoms, so is entirely conditioned on this premise.  The letter also does not distinguish between the sural nerve disability specifically at issue in this decision and the Veteran's service-connected right ankle arthritis and right heel scar.  Collectively, these findings do not constitute the marked interference with employment required for extra-schedular referral and consideration.



ORDER

A rating higher than 10 percent for the right sural nerve disability prior to September 18, 2009, is denied.

But a higher 20 percent rating for this right sural nerve disability is granted as of September 18, 2009.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


